J. S17036/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   v.                    :
                                         :
TERRY MALONE,                            :          No. 1491 MDA 2019
                                         :
                        Appellant        :


      Appeal from the Judgment of Sentence Entered August 14, 2019,
               in the Court of Common Pleas of Berks County
              Criminal Division at No. CP-06-CR-0004433-2017


BEFORE: PANELLA, P.J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED DECEMBER 14, 2020

      Terry Malone appeals, pro se, from the August 14, 2019 judgment of

sentence entered by the Court of Common Pleas of Berks County following his

conviction of two counts each of manufacture of a controlled substance,

possession of a controlled substance with intent to deliver (“PWID”),

possession of a controlled substance, and possession of drug paraphernalia.

The trial court sentenced appellant to an aggregate term of 17-42 years’

incarceration. After careful review, we affirm.

      The trial court set forth the following factual and procedural history:

            On July 26, 2017, patrol units with the Reading Police
            Department arrived at 428 West Windsor Street in
            Reading, Pennsylvania to serve an arrest warrant for
            an individual named Miguel Carrasquillo, living at that
            residence who was wanted for a felony burglary
            involving a firearm and were granted entrance to the
            residence. While serving the arrest warrant, officers
J. S17036/20


          observed firearms and suspected bulk amounts of
          synthetic marijuana in plain view.

          During the search, officers were informed by
          neighbors that the residents frequently utilize[d] a
          white, 2005 Ford Explorer that was parked outside of
          the residence. A large container that would attach to
          an air compressor and firearms could be seen on the
          floor board and in the back seat of the Ford Explorer.
          Based on these observations, a search warrant was
          issued and a search conducted of the Ford Explorer.
          Though the Ford Explorer was not registered to
          appellant, inside the vehicle, officers found a
          cardboard box addressed to appellant originally from
          China and routed through Germany prior to arriving in
          the [United States.] A powder substance wrapped in
          a foil envelope was also found inside the Ford
          Explorer. Packaging with the powder indicated that it
          was shipped from China to appellant at a post office
          box.

          On July 26, 2017, a lawful search warrant was
          executed on storage unit 1027 located at 1252 North
          9th Street in Reading, Pennsylvania (“Unit 1027”) by
          members of law enforcement, including Criminal
          Investigator Matthew Niebel (“C.I. Niebel”), who
          testified for the Commonwealth at the trial of this
          matter. Upon entering Unit 1027, law enforcement
          found four large cardboard boxes — some marked
          with a specific brand — and a large, black plastic bin.
          One of the cardboard boxes contained approximately
          nineteen, one-pound packages of a green, leafy
          substance suspected to be synthetic marijuana. Each
          was packaged in a one-gallon Ziploc bag. C.I. Niebel
          testified that, based on his training and experience,
          controlled substances, such as synthetic marijuana,
          [are] often packaged in bulk for sale or distribution.
          Other boxes contained blue tarps with approximately
          sixty pounds of unpackaged substance suspected to
          be synthetic cannabinoid. Tarps are commonly used
          and [are] an essential tool in the manufacturing of
          large quantities of synthetic marijuana. The black
          plastic bin contained some synthetic marijuana
          residue.


                                   -2-
J. S17036/20



          A packaging slip on one of the boxes indicated that
          the box was packed with twenty-five pounds of
          damiana leaf, which is an herbal substance known to
          be    used    in   the   processing    of    synthetic
          marijuana.[Footnote 1] Some of the boxes still had
          shipping labels with appellant’s name and a Reading
          post office box address printed on them. Another
          receipt from [an] herb company in Oregon also had
          appellant’s name printed on it with an address at
          165 Main Street, Building 27 in Wernersville,
          Pennsylvania and indicated that the receipt was for
          fifty pounds of damiana leaf.       Law enforcement
          contacted the management office of the storage
          center and obtained a copy of the lease for Unit 1027,
          which identified appellant as the lessee of Unit 1027
          with an address at 1 Rockview Place in Bellefonte,
          Pennsylvania.

               [Footnote 1] While damiana leaf is known
               to be used in the processing of synthetic
               marijuana, it is not itself a controlled
               substance and the purchase of which is
               not illegal in Pennsylvania.

          The substances found inside both Unit 1027 and in the
          Ford Explorer were then sent to the Pennsylvania
          State Police (“PSP”) Laboratory for analysis. Upon
          analysis of the substances, the PSP forensic drug
          analyst concluded that the substance materials
          contained FUB-AMB, an indole carboxamide, which is
          a Schedule I controlled substance.

          Law enforcement began surveillance on appellant. On
          July 27, 2017, at approximately 10:00 a.m., officers
          observed appellant exit 839 North 8th Street in
          Reading, Pennsylvania and enter a gray 2011 Infiniti
          and drive to 428 Windsor Street. Appellant then
          traveled to a secondary location and on to the post
          office on 5th Street in Reading.

          Later in the day, at approximately 2:30 p.m.,
          investigators observed appellant enter the 2011
          Infiniti, after having placed a black garbage bag into


                                  -3-
J. S17036/20


          the trunk. Appellant traveled to 851 North 3rd Street
          in Reading, Pennsylvania, went into that address with
          the garbage bag and reemerged with a brown paper
          bag that he also placed into the trunk of the Infiniti.
          Appellant drove to Storage World, located at
          211 North Wyomissing Boulevard in Reading,
          Pennsylvania and accessed storage unit 3B007 (“Unit
          3B007”). Appellant returned to 851 North 3rd Street,
          pulled an object from the trunk, which appeared to be
          a rifle wrapped in a garbage bag, and enter the
          residence again.

          After appellant left 851 North 3rd Street, officers
          obtained consent from the residents of the
          second-floor apartment — Talaura Gonzalez and
          Kevin Jacquez — to search the apartment. In the
          second-floor bedroom, a black garbage bag was found
          under [a] plastic container. Inside of the garbage bag
          was an AR-15 rifle and an Intratec .22 caliber Tech-22
          with the serial number filed down. In another closet,
          officers found a second garbage bag with a small
          purse inside and a scale. Inside of the purse were a
          Ruger 9mm handgun, which was loaded with ten
          bullets, a pink Cobra .380 handgun and forty bullets.
          Ms. Gonzalez informed officers that appellant owned
          or possessed the firearms.

          Law enforcement then prepared and executed search
          warrants on both 839 North 8th Street and the
          2011 Infiniti vehicle. A search warrant for Unit 3B007
          was also authorized and executed.

          Upon searching the 2011 Infiniti registered to
          appellant, officers found a brown paper bag in the
          trunk of the vehicle containing $25,100 in [United
          States] currency and a black garbage bag containing
          synthetic marijuana. Inside the vehicle, officers found
          a jeweler’s receipt for a watch with appellant’s name
          on it and a receipt for [a] $1,500 money order sent to
          a location in China. The watch indicated on the
          jeweler’s receipt matches a watch found on appellant
          upon his arrest.




                                   -4-
J. S17036/20


          A search warrant on [Unit 3B007] was likewise
          executed. Unit 3B007 was essentially empty except
          for a paper bag on the floor containing $89,893 in
          United States currency.

          A search was authorized and executed by law
          enforcement on appellant’s residence located at
          839 North 8th Street in Reading. During the search,
          officers found two digital scales, packaging materials
          and Ziploc bags and a gun box. Criminal Investigator
          Kevin Haser (“C.I. Haser”), who was called by the
          Commonwealth both as a fact witness and an expert
          at the trial of this matter, testified that based on the
          amount of synthetic cannabinoid found during the
          searches, that the drugs were possessed with the
          intent to distribute, as opposed to merely for personal
          use. C.I. Haser also testified as to the process and
          materials used during the production of synthetic
          cannabinoids[.]

          Thereafter, on July 27, 201[7], appellant was taken
          into custody. The keys for the post office box listed
          on the shipping label and the keys for the locks on
          both Unit 1027 and Unit 3B007 were found on
          appellant’s person.

          Officers also searched post office boxes at the
          5th Street Post Office in Reading relative to keys
          seized upon appellant’s person. Officers also obtained
          the application for the post office box, which indicated
          that appellant had applied for and his identity was
          verified on the form with his driver’s license. A second
          post office box key found on appellant’s person
          corresponded with a box leased by appellant’s known
          paramour. Law enforcement confirmed that these
          were the post office boxes where the damiana leaf
          shipments were being sent to appellant.

          ....

          On    September     29,   2017,     appellant  was
          charged[Footnote 2] with, inter alia, one count of
          possession of a firearm with altered manufacturer’s
          number[Footnote 3] at count five, one count of


                                   -5-
J. S17036/20


          receiving stolen property[Footnote 4] at count six,
          two counts of manufacture of a controlled
          substance[Footnote 5] at counts seven and eight, two
          counts of [PWID][Footnote 6] at counts nine and ten,
          two counts of possession of a controlled
          substance[Footnote 7] at counts eleven and twelve
          and    two     counts  of   possession    of    drug
          paraphernalia[Footnote 8] at counts thirteen and
          fourteen. On September 15, 2017, all charges were
          held over for court.

               [Footnote 2] [The trial court] note[s] that
               appellant was likewise charged with four
               counts of unlawful possession of a firearm
               pursuant to 18 Pa.C.S.A. § 6105(a)(1),
               which were severed from the instant
               charges and later withdrawn after
               sentencing pursuant to the instant
               convictions.

               [Footnote 3] 18 Pa.C.S.A. § 6110.2(a)[.]

               [Footnote 4] 18 Pa.C.S.A. § 3925(a)[.]

               [Footnote 5] 35 P.S. § 780-113(a)(30)[.]

               [Footnote 6] 35 P.S. § 780-113(a)(30)[.]

               [Footnote 7] 35 P.S. § 780-113(a)(16)[.]

               [Footnote 8] 35 P.S. § 780-113(a)(32)[.]

          Appellant, [although represented by counsel], filed
          various pro se pre-trial motions which were denied by
          [the trial] court. On August 16, 2018, appellant filed
          counseled      omnibus   pretrial  motions    seeking
          habeas corpus relief challenging the classification of
          FUB-AMB       as   a   controlled  substance    under
          Pennsylvania law on the date of appellant’s arrest. A
          hearing was scheduled and held on the motion for
          September 19, 2018. At the pretrial hearing, the
          Commonwealth presented Adam Shober, a forensic
          drug analyst with the [PSP] Crime Lab and was
          qualified as an expert witness in the field of drug


                                  -6-
J. S17036/20


          analysis.     The Commonwealth submitted eight
          laboratory reports from the PSP Crime Lab.
          Mr. Shober testified that all of the reports indicated
          the substances tested, which were those seized during
          the searches, were examined and determined to be
          FUB-AMB, an indole carboxamide. Mr. Shober also
          testified that the indole carboxamide tested was the
          same category of chemical that is considered a
          Schedule I controlled substance pursuant to 35 P.S.
          § 780-104(vii)(2.1).

          During cross-examination, appellant’s trial counsel
          questioned Mr. Shober regarding the ten specific
          chemical compounds listed under the statute and the
          fact that FUB-AMB is not specifically listed therein.
          Mr. Shober insisted that the specifically listed
          chemical compounds are merely examples and does
          not include all indole carboxamides, though indole
          carboxamides are considered Schedule I controlled
          substances. Appellant’s trial counsel then shifted to
          an emphasis on the fact that the federal government
          has specifically designated FUB-AMB, with a different
          naming scheme tha[n] that used under Section 780-
          104. Mr. Shober testified that the general category of
          indole carboxamides, as stated in the statute, may
          have slight changes or substitutions that do not
          remove the chemical from the general category.
          Finally, upon question, Mr. Shober testified that in
          FUB-AMB, at the indole ring, a carbon has been
          replaced by nitrogen and that there are a number of
          substitutions at the propionaldehyde group.

          At the conclusion of the hearing, [the trial] court
          denied appellant’s pretrial motion. [The trial court’s]
          decision was based on the fact that the statute,
          though giving several specific examples of the named
          controlled substance, does not give an exhaustive list
          thereof.   [The trial court] also found appellant’s
          argument that the federal government’s definition of
          the substance somehow differs from that of the
          Commonwealth as unconvincing since the violation is
          of the Commonwealth’s law and not prosecuted under
          federal law. [The trial court] likewise found that the
          Commonwealth’s burden in such a proceeding was


                                   -7-
J. S17036/20


          met with the expert witness’ testimony that the
          chemical, indole carboxamide, is a controlled
          substance under Pennsylvania law.

          The case was scheduled for a bench trial on March 21,
          2019.    On February 4, 2019, appellant, through
          counsel, filed a motion for dismissal pursuant to
          [Pa.R.Crim.P.] 600. The Commonwealth provided its
          answer to the motion on March 15, 2019. A hearing
          on the motion was scheduled for the same day as the
          scheduled bench trial. At the March 21, 2019 hearing,
          [the trial court] denied appellant’s motion and[,]
          likewise, denied the bench trial. The matter was
          thereafter scheduled for a jury trial on April 10, 2019.

          On April 16, 2019, appellant’s trial counsel filed a
          petition for withdrawal of appearance, which [the
          trial] court denied by order dated the same day. The
          case was then rescheduled for jury trial for the trial
          term to begin June 5, 2019. The jury trial proceeded
          on June 10, 2019 and concluded on June 12, 2019.

          Following the jury trial, appellant was found guilty of
          the two counts of manufacture of a controlled
          substance, two counts of PWID, two counts of
          possession of a controlled substance and two counts
          of possession of drug paraphernalia. On August 14,
          2019, [the trial] court sentenced appellant to an
          aggregate sentence of seventeen years to forty-two
          years of incarceration in a state correctional facility.
          Appellant was determine to be RRRI eligible reducing
          his minimum to 170 months.

          On August 21, 2019, appellant’s trial counsel filed a
          petition to withdraw as counsel. Appellant likewise
          expressed his desire to move forward pro se. A
          hearing was held on August 27, 2019, after which,
          upon satisfaction of [the trial] court from a colloquy of
          appellant, [the trial court] granted the petition to
          withdraw. Appellant did not file any post-sentence
          motions.

          On September 12, 2019, appellant, filed a pro se
          notice of appeal to the Superior Court of the judgment


                                    -8-
J. S17036/20


            of sentence and all orders entered upon this matter.
            On September 13, 2019, [the trial] court ordered that
            a concise statement of errors be filed and served
            within twenty-one days pursuant to Pennsylvania
            Rules of Appellate Procedure 1925(b). On October 7,
            2019, appellant filed a pro se concise statement of
            errors.

Trial court opinion, 11/15/19 at 1-7 (citations to the record and extraneous

capitalization omitted). On November 15, 2019, the trial court filed an opinion

pursuant to Pa.R.A.P. 1925(a).

      Appellant raises the following issues for our review:

            [I.]     Did    the    lower   court    violate   [d]ue
                     [p]rocess/[e]qual protection by denying
                     [a]ppellant’s motion to [d]ismiss all charges
                     pursuant to a violation of Pa.R.Crim. P., [sic]
                     rule 600?

            [II.]    Did the lower court violate [d]ue [p]rocess by
                     denying [a]ppellant a bench trial?

            [III.]   Did the lower court violate [d]ue [p]rocess by
                     denying     [a]ppellant     his    right    to
                     self-representation?

            [IV.]    Is    “35      P.S.      780-104(1)(vii)(2.1)”
                     unconstitutionally    vague/unconstitutionally
                     vague as applied?

            [V.]     Was the verdict against the sufficiency/weight
                     of the evidence, where the Commonwealth
                     failed to prove beyond a reasonable doubt that
                     FUB-AMB was a controlled substance?

            [VI.]    Did the Commonwealth fail to prove beyond a
                     reasonable doubt that [a]ppellant had
                     knowledge (mens rea) that he was dealing in
                     a controlled substance?




                                      -9-
J. S17036/20


              [VII.] Did the Commonwealth fail to prove the
                     element that [a]ppellant was not a person
                     registered under the Controlled Substance,
                     Drug, Device, and Cosmetics Act or a
                     practitioner not registered by the appropriate
                     [s]tate [b]oard to manufacture a controlled
                     substance, possess a controlled substance
                     with intents to deliver it, or simply possess a
                     controlled substance?

              [VIII.] Was the verdict against the sufficiency/weight
                      of the evidence as to counts 7, 9, 11, and 13?

              [IX.]   Did the lower court violate [d]ue [p]rocess by
                      giving erroneous jury instructions?

              [X.]    Was [sic] counts 7 and 9, and counts 8 and 10
                      supposed to merge for purposes of
                      sentencing?

Appellant’s brief at 4-5.1, 2

        In his first issue for our review, appellant avers the Commonwealth

violated his constitutional right to a speedy trial pursuant to Pennsylvania Rule

of Criminal Procedure 600. (Appellant’s brief at 9-16.) We disagree.

              “In evaluating Rule [600] issues, our standard of
              review of a trial court’s decision is whether the trial
              court abused its discretion.” Commonwealth v. Hill,
              736 A.2d 578, 581 (Pa. 1999).               See also
              Commonwealth v. McNear, 852 A.2d 401
              (Pa.Super. 2004). “Judicial discretion requires action
              in conformity with law, upon facts and circumstances
              judicially before the court, after hearing and due
              consideration.” Commonwealth v. Krick, 67 A.2d
746, 749 (Pa.Super. 1949). “An abuse of discretion
              is not merely an error of judgment, but if in reaching

1   For ease of discussion, we have re-ordered appellant’s issues on appeal.

2  The pages in appellant’s brief are unnumbered; for the ease of our
discussion, we have assigned each page a corresponding number.


                                      - 10 -
J. S17036/20


          a conclusion the law is overridden or misapplied or the
          judgment exercised is manifestly unreasonable, or the
          result of partiality, prejudice, bias, or ill will, as shown
          by the evidence or the record, discretion is abused.”
          Commonwealth v. Jones, 826 A.2d 900, 907
          (Pa.Super. 2003) (en banc) (citing Commonwealth
          v. Spiewak, 617 A.2d 696, 699 n.4 (Pa. 1992)).

          “The proper scope of review . . . is limited to the
          evidence on the record of the Rule [600] evidentiary
          hearing, and the findings of the [trial] court.” Hill,
          supra at 581; McNear, supra at 404. See also
          Commonwealth v. Jackson, 765 A.2d 389
          (Pa.Super. 2000), appeal denied, 793 A.2d 905 (Pa.
          2002). “[A]n appellate court must view the facts in
          the light most favorable to the prevailing party.” Id.
          at 392.

          ....

          In assessing a Rule 600 claim, the court must exclude
          from the time for commencement of trial any periods
          during which the defendant was unavailable, including
          any continuances the defendant requested and any
          periods for which he expressly waived his rights under
          Rule 600. Pa.R.Crim.P. 600(C). “A defendant has no
          duty to object when his trial is scheduled beyond the
          Rule [600] time period so long as he does not indicate
          that he approves of or accepts the delay.”
          Commonwealth v. Taylor, 598 A.2d 1000, 1003
          (Pa.Super. 1991), appeal denied, 613 A.2d 559 (Pa.
          1992) (addressing [m]unicipal [c]ourt’s counterpart
          to speedy trial rule).

Commonwealth v. Hunt, 858 A.2d 1234, 1238-1239, 1241 (Pa.Super.

2004) (en banc), appeal denied, 875 A.2d 1073 (Pa. 2005).

     The comment to Rule 600 states any delay in the proceedings

instrumentally caused by the defendant or the defense, including the

unavailability of the defendant, must be excluded for the purposes of



                                    - 11 -
J. S17036/20

Rule 600. Pa.R.Crim.P. 600 cmt. The court has previously held a defendant

is considered unavailable for any period of time in which he or she is

unrepresented,    absent   a   waiver   of    his   or   her    right   to   counsel.

Commonwealth v. Anderson, 959 A.2d 1248, 1251 (Pa.Super. 2008).

      The comment to Rule 600 further provides “delay in the time of trial that

is attributable to the judiciary may be excluded from the computation of time.”

Pa.R.Crim.P. 600 cmt. citing Commonwealth v. Crowley, 466 A.2d 1009

(Pa. 1983); see also Commonwealth v. Mills, 162 A.3d 323, 325 (Pa.

2017), citing Commonwealth v. Bradford, 46 A.3d 693, 705 (Pa. 2012)

(“periods of judicial delay are excludible from calculations under the rule”).

      Here, the record reflects the original mechanical run date was July 27,

2018. Prior to the hearing on appellant’s Rule 600 motion, the Commonwealth

filed a response to the motion, which demonstrated many of the delays in the

case were caused by appellant, and appellant expressly agreed to waive

Rule 600 for numerous other delays. (Commonwealth’s response, 3/15/19 at

Exhibits A-C.) At the Rule 600 hearing, defense counsel expressly agreed to

the authenticity and accuracy of these documents.              (Notes of testimony,

3/21/19 at 3.) Defense counsel never disputed he agreed to the Rule 600

waivers, which resulted in an adjusted mechanical run date of December 27,

2019. (See id. at 2-7.) As appellant was brought to trial in June 2019, well




                                     - 12 -
J. S17036/20

before the adjusted mechanical run date, his first claim does not merit relief.3

See Hunt, 825 A.2d at 1241.

      In his second issue, appellant contends the trial court violated his due

process rights by denying him a bench trial. (Appellant’s brief at 42-43.) We

disagree.

      As appellant admits (id. at 43,) there is no constitutional right to a bench

trial. Commonwealth v. Sanchez, 36 A.3d 24, 54 (Pa. 2011), cert. denied,

568 U.S. 833 (2011). Moreover, the decision to grant or deny a request for a

bench trial is within the discretion of the trial court.    Commonwealth v.

Merrick, 488 A.2d 1, 3 (Pa.Super. 1985).

      The Commonwealth argues appellant waived this claim because he

failed to make a written request for a bench trial in the trial court.

(Commonwealth’s brief at 27-28.) While we have been unable to locate any

written request, the record of the March 21, 2019 speedy trial hearing

demonstrates appellant had made such a request and the trial court denied it

on the record. (Notes of testimony, 3/21/19 at 6-7.) Thus, we will address

the claim on the merits.




3 Moreover, appellant’s reliance on our supreme court’s decision in Mills,
supra, is misplaced.        In Mills, the delays were largely caused by
Commonwealth requests for continuances, which the Commonwealth then
argued should be excluded based upon the 2012 revised computational
instructions to Pa.R.Crim.P. 600(C). Mills, 162 A.3d at 324. This is simply
not the situation in the present case.


                                     - 13 -
J. S17036/20

      We have reviewed the record and find no abuse of discretion. While

appellant contends there were claims he would have raised in a bench trial,

which he could not before a jury (appellant’s brief at 42), counsel never argued

this in the trial court. (Notes of testimony, 3/21/19 at 6-7.)

      Moreover,   our   review    of   the   examples   provided   by   appellant

demonstrates the claims he wanted to raise in a bench trial were either

meritless, reflect appellant’s misunderstanding of the law, had previously been

decided against him, or were claims which needed to be raised in an omnibus

pre-trial motion, not at trial.    Further, the record reflects a relationship

between appellant and the trial court, which can best be described as

acrimonious. Given this, we find the trial court did not abuse its discretion in

denying appellant’s request for a bench trial. See Merrick, 488 A.2d at 3.

Appellant’s second issue does not merit relief.

      In his third issue, appellant claims the trial court erred in denying his

request to represent himself. (Appellant’s brief at 38-40.) We disagree.

      In considering whether a defendant's request to proceed pro se is valid,

the standard of review is de novo. Cf. Commonwealth v. Davido, 868 A.2d
431, 439 (Pa. 2005) (reviewing totality of circumstances de novo to

determine whether defendant’s request to proceed pro se was unequivocal),

cert. denied, 546 U.S. 1020 (2005).             We are guided by the following

standards:

             Before a defendant is permitted to proceed pro se,
             however, the defendant must first demonstrate that


                                       - 14 -
J. S17036/20


           he knowingly, voluntarily and intelligently waives his
           constitutional right to the assistance of counsel. If the
           trial court finds after a probing colloquy that the
           defendant’s putative waiver was not knowingly,
           voluntarily or intelligently given, it may deny the
           defendant’s right to proceed pro se. The “probing
           colloquy” standard requires Pennsylvania trial courts
           to make a searching and formal inquiry into the
           questions of (1) whether the defendant is aware of his
           right to counsel or not and (2) whether the defendant
           is aware of the consequences of waiving that right or
           not. Specifically, the court must inquire whether or
           not: (1) the defendant understands that he has the
           right to be represented by counsel, and the right to
           have free counsel appointed if he is indigent; (2) the
           defendant understands the nature of the charges
           against him and the elements of each of those
           charges; (3) the defendant is aware of the permissible
           range of sentences and/or fines for the offenses
           charged; (4) the defendant understands that if he
           waives the right to counsel he will still be bound by all
           the normal rules of procedure and that counsel would
           be familiar with these rules; (5) defendant
           understands that there are possible defenses to these
           charges which counsel might be aware of, and if these
           defenses are not raised at trial, they may be lost
           permanently; and (6) the defendant understands
           that, in addition to defenses, the defendant has many
           rights that, if not timely asserted, may be lost
           permanently; and that if errors occur and are not
           timely objected to, or otherwise timely raised by the
           defendant, the objection to these errors may be lost
           permanently.

Commonwealth v. Starr, 664 A.2d 1326, 1335 (Pa. 1995) (citations and

parallel citation omitted); see also Indiana v. Edwards, 554 U.S. 164,

175-176 (2008) (explaining defendant competent to stand trial may not

necessarily be competent to waive right to counsel).




                                    - 15 -
J. S17036/20

      Here, the trial court conducted a probing colloquy into whether appellant

could knowingly, voluntarily, and intelligently waive his right to counsel and

proceed pro se. (See generally notes of testimony, 4/3/19 at 3-9.) We

agree with the trial court; appellant’s answers to its questions, as well as his

conduct throughout the case,4 reflect not only appellant’s inability to

understand the normal rules of procedure but a complete unwillingness to be

bound by them. (See also notes of testimony, 4/3/19 at 4-8 (where appellant

incorrectly answered questions about sentencing ranges for drug felonies and

misdemeanors, fines he would possibly be subjected to, elements of persons

not to possess firearms, and demonstrated a lack of understanding of rules of

evidence).) Having reviewed the totality of the circumstances, we agree with

the trial court. Appellant’s history of misunderstanding, willful or otherwise,

of the normal rules of procedures, and his incorrect responses to several of

the court’s questions, did not evidence an awareness of the consequences of

waiving his right to counsel. See Starr, 664 A.2d at 1335. Appellant’s third

claim does not merit relief.

      In his fourth claim, appellant challenges the constitutionality of 35 P.S.

§ 780-104(1)(vii)(2)(A)(I), claiming it is vague. (Appellant’s brief at 23-28.)

However, appellant waived this claim.




4  This conduct included the filing of numerous pro se motions, often
challenging issues already decided by the trial court and despite being
informed several times he was not permitted to file pro se motions while
represented by counsel.


                                     - 16 -
J. S17036/20

      “Analysis of the constitutionality of a statute is a question of law and,

thus, our standard of review is de novo. Our scope of review, to the extent

necessary to resolve the legal question[] before us, is plenary. . .”

Commonwealth v. Proctor, 156 A.3d 261, 268 (Pa.Super. 2017) (citations

omitted), appeal denied, 172 A.3d 592 (Pa. 2017).

      Here, in its Rule 1925(a) opinion, the trial court found appellant had

waived this issue because it was raised for the first time in his Rule 1925(b)

statement. (Trial court opinion, 11/15/19 at 14.) We agree.5

      We have long held “issues, even those of constitutional dimension, are

waived if not raised in the trial court. A new and different theory of relief may

not be successfully advanced for the first time on appeal.” Commonwealth

v. Santiago, 980 A.2d 659, 666 (Pa.Super. 2009) (citations omitted),

appeal denied, 991 A.2d 312 (Pa. 2010), cert. denied, 562 U.S. 866

(2010); see also Pa.R.A.P. 302(a) (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal”).       Moreover, an

appellant cannot raise issues for the first time in a Rule 1925(b) statement.




5 Appellant raised the issue in a pro se motion he filed in April 2019. (Petition
for dismissal, 4/10/19, at (unnumbered) 1-4.) However, he was represented
by counsel during this period. It is well settled under Pennsylvania law there
is no right to hybrid representation either at trial or on the appellate level.
See Commonwealth v. Padilla, 80 A.3d 1238, 1259 (Pa. 2013),
cert. denied, 573 U.S. 907 (2014). Thus, courts in this Commonwealth “will
not accept a pro se motion while an appellant is represented by counsel;
indeed, pro se motions have no legal effect and, therefore, are legal nullities.”
Commonwealth v. Williams, 151 A.3d 621, 623 (Pa.Super. 2016) (citation
omitted).


                                     - 17 -
J. S17036/20

See Commonwealth v. Coleman, 19 A.3d 1111, 1118 (Pa.Super. 2011)

(issues raised for first time in Rule 1925(b) statement are waived).        Thus,

appellant waived his fourth issue, and we will not address it further.

      In his fifth through eighth issues, appellant challenges both the weight

and sufficiency of the evidence underlying his conviction. (Appellant’s brief at

16-23, 28-37.) For the reasons discussed below, we find appellant waived his

weight of the evidence and certain of his sufficiency of the evidence claims,

and the remainder do not merit relief.

      In his fifth and eighth issues, appellant challenges the weight of the

evidence underlying his conviction. However, appellant has not preserved this

claim for our review.

      We have long held this court cannot consider, in the first instance, a

claim the verdict is against the weight of the evidence. See Commonwealth

v. Wilson, 825 A.2d 710, 714 (Pa. Super. 2003). Here, appellant did not file

a post-sentence motion. Thus, the issue is not preserved for our review. See

Commonwealth v. Burkett, 830 A.2d 1034, 1036 (Pa. Super. 2003).

      Moreover, appellant did not raise the weight of the evidence claims in

his Rule 1925(b) statement. Because of this, the trial court did not address

these claims in its Rule 1925(a) opinion.

      As amended in 2007, Pennsylvania Rule of Appellate Procedure 1925

provides issues that are not included in the Rule 1925(b) statement or raised

in   accordance   with   Rule   1925(b)(4)     are   waived.   See       Pa.R.A.P.



                                     - 18 -
J. S17036/20

1925(b)(4)(vii); see also Commonwealth v. Heggins, 809 A.2d 908, 911

(Pa.Super. 2002) (“[A Rule 1925(b)] [s]tatement which is too vague to allow

the court to identify the issues raised on appeal is the functional equivalent to

no [c]oncise [s]tatement at all.”), appeal denied, 827 A.2d 430 (Pa. 2003);

Commonwealth v. Lord, 719 A.2d 306, 308 (Pa. 1998), superseded by

rule on other grounds as stated in Commonwealth v. Burton, 973 A.2d
428, 431 (Pa.Super. 2009). Thus, appellant waived his weight of the evidence

claims for this reason as well.

      In his fifth through eighth issues, appellant also claims the evidence was

insufficient to sustain his convictions. We disagree.

      Our standard of review of a sufficiency claim is well settled:

            Our standard for evaluating sufficiency of the evidence
            is whether the evidence, viewed in the light most
            favorable to the Commonwealth [as verdict winner],
            is sufficient to enable a reasonable [factfinder] to find
            every element of the crime beyond a reasonable
            doubt. [T]he entire trial record must be evaluated and
            all evidence actually received must be considered,
            whether or not the trial court’s rulings thereon were
            correct. Moreover, [t]he Commonwealth may sustain
            its burden of proving every element of the crime
            beyond a reasonable doubt by means of wholly
            circumstantial evidence. Finally, the trier of fact,
            while passing upon the credibility of witnesses and the
            weight to be afforded the evidence produced, is free
            to believe all, part or none of the evidence.

Commonwealth v. Shull, 148 A.3d 820, 844 (Pa.Super. 2016) (citation

omitted).




                                     - 19 -
J. S17036/20

      In his fifth issue, appellant maintains the evidence was insufficient to

show FUB-AMB was a controlled substance.          In his sixth issue, appellant

argues the Commonwealth failed to prove he had the requisite mens rea to

show he knew he was dealing in a controlled substance. In its Rule 1925(a)

opinion, the trial court thoroughly addressed these issues as follows:

            Section 780-113(a)(30) of the Controlled Substance,
            Drug, Device and Cosmetic Act (“the Controlled
            Substance Act”), prohibits “the manufacture, delivery,
            or possession with intent to manufacture or deliver, a
            controlled substance by a person not registered under
            this act, or a practitioner not registered or licensed by
            the appropriate State board, or knowingly creating,
            delivering or possessing with intent to deliver, a
            counterfeit controlled substance.” 35 P.S. § 780-
            113(a)(30).      Likewise, [] Section 780-113(a)(16)
            prohibits “[k]nowingly or intentionally possessing a
            controlled or counterfeit substance by a person not
            registered under this act, or a practitioner not
            registered or licensed by the appropriate State board,
            unless the substance was obtained directly from, or
            pursuant to, a valid prescription order or order of a
            practitioner, or except as otherwise authorized by this
            act.” 35 P.S. § 780-113(a)(16).

            The Controlled Substance Act also provides schedules
            of controlled substances, including, in relevant part,
            the following:

                  (vii) Synthetic cannabinoids, including
                  any material, compound, mixture or
                  preparation that is not listed as a
                  controlled substance in Schedules I, II,
                  III, IV and V, is not a Federal Food and
                  Drug Administration-approved drug or not
                  used within legitimate and approved
                  medical research and which contains any
                  quantity of the following substances, their
                  salts, isomers, whether optical, positional
                  or geometric, analogues, homologues and


                                     - 20 -
J. S17036/20


               salts   of   isomers,     analogues     and
               homologues,         unless      specifically
               exempted, whenever the existence of
               these    salts,     isomers,    analogues,
               homologues and salts of isomers,
               analogues and homologues if possible
               within the specific chemical designation:

               ....

                 2.1.   Indole    carboxamides--Any
                 compound structurally derived from
                 1H-indole-3-carboxamide          or
                 1H-indole-2-carboxamide:

                   (A) substituted in both of the
                   following ways:

                      (I) At the nitrogen atom of
                      the indole ring.

                      (II) At the nitrogen of the
                      carboxamide by a phenyl,
                      benzyl,           naphthyl,
                      adamantyl, cyclopropyl or
                      propionaldehyde     group;
                      and

                   (B) whether or not the
                   compound is further modified
                   to any extent in any of the
                   following ways:

                      (I) Substitution to the
                      indole ring to any extent.

                      (II) Substitution to the
                      phenyl, benzyl, naphthyl,
                      adamantyl, cyclopropyl or
                      propionaldehyde group to
                      any extent.




                                 - 21 -
J. S17036/20


                       (III)      A      nitrogen
                       heterocyclic analog of the
                       indole ring.

                       (IV)       A      nitrogen
                       heterocyclic analog of the
                       phenyl, benzyl, naphthyl,
                       adamantyl or cyclopropyl
                       ring.

                  This shall include AB-CHMINACA,
                  AB-FUBINACA, AB-PINACA, ADBICA,
                  ADB-PINACA, AKB-48, AMB, NNEI,
                  STS-135 and THJ.

          35 P.S. § 780-104(vii)(2.1).

          The crux of [a]ppellant’s arguments, as to the
          manufacturing of a controlled substance, possession
          of a controlled substance and possession with intent
          to deliver charges seems to hinge again on the
          allegation that the Commonwealth failed to prove
          beyond a reasonable doubt that FUB-AMB is a
          controlled substance. We refer to the earlier recitation
          of the pretrial hearing and stand by our reasoning
          therefrom. Both at the pre-trial hearing, and then
          during trial, the Commonwealth presented expert
          opinion that FUB-AMB is an indole carboxamide
          consistent with the controlled substance contemplated
          under the Controlled Substances Act. Appellant failed
          to present any expert witness or other evidence to
          counter    the   determination.       Moreover,      the
          Commonwealth presented evidence of the amount of
          synthetic cannabinoids, as well as packaging, bags
          and the tarps, to which the Commonwealth’s expert
          witnesses testified were consistent with the
          manufacture and possession with the intent to deliver
          the drugs. Appellant’s contention that FUB-AMB is not
          a controlled substance is without merit as a factual
          matter.

          As to [a]ppellant’s argument that the Commonwealth
          failed to present sufficient evidence in order to prove
          mens rea as to whether he knew he was dealing in a


                                   - 22 -
J. S17036/20


          controlled substance, we find such an argument
          unavailing. The Superior Court has stated that:

                A person who intends to possess a
                controlled     substance,     believes   he
                possesses a controlled substance, and in
                fact possesses a controlled substance is
                guilty of [possession of a controlled
                substance]. The only knowledge that is
                required to sustain the conviction is
                knowledge of the controlled nature of the
                substance. The defendant need not know
                the chemical name or the precise
                chemical nature of the substance. Any
                more stringent rule as to knowledge
                would, for all practical purposes, make the
                statute inapplicable to anyone who had
                not personally performed a chemical [sic]
                analysis of the contraband in his
                possession.

          Commonwealth v. Sweeting, 528 A.2d 978, 980
          (Pa.Super. 1987) (citation omitted)[, appeal denied,
          536 A.2d 1331 (Pa. 1987)]. In Commonwealth v.
          Mohamud, 15 A.3d 80, 92 (Pa.Super. 2010), the
          [c]ourt noted that a defendant must know that the
          substance he possesses is a controlled substance to
          fulfill the mens rea requirement under the statute.
          In Mohamud, the defendant challenged the
          sufficiency of the Commonwealth’s evidence to convict
          him under The Controlled Substance Act alleging that
          the Commonwealth failed to prove that he knew that
          the substance in his possession contained a controlled
          substance under the Act. The [c]ourt found the
          defendant’s argument to be unconvincing since the
          defendant had admitted that that [sic] the substance
          itself was illegal and such knowledge was sufficient to
          fulfill the mens rea requirement.

          In the instant matter, we don’t have such an
          admission from [a]ppellant. In fact, [a]ppellant has
          challenged the inclusion of FUB-AMB as a controlled
          substance.     However, the sufficiency of the
          Commonwealth’s evidence does not hinge simply on


                                  - 23 -
J. S17036/20


            an admission, but the jury, as fact-finder, may make
            reasonable inferences from the evidence and
            testimony, including that [a]ppellant’s various storage
            locations, processing and packaging operations, the
            large amounts of cash being held in paper bags, as
            well as [a]ppellant’s own behavior can indicate his
            knowledge of the illegality of the controlled substance.
            Accepting [a]ppellant’s argument otherwise would
            lead to an absurd result. Consequently, we find the
            alleged error lacks merit.

Trial court opinion, 11/15/19 at 11-13. As we agree with this well-reasoned

analysis, we adopt the reasoning of the trial court on these issues. Appellant’s

fifth and sixth issues do not merit relief.

      In his seventh issue, appellant avers the evidence was insufficient to

show he was not a person registered or licensed by the appropriate state

boards to possess with intent to deliver or possess a controlled substance.

This contention lacks merit.

      In Commonwealth v. Sojourner, 408 A.2d 1108 (Pa.Super. 1979),

this court addressed an identical claim under the Controlled Substance, Drug,

Device and Cosmetic Act and held, while the Commonwealth has the burden

of proving every element of a criminal offense beyond a reasonable doubt, the

burden of going forward with evidence of every aspect of a criminal offense

need not rest on the Commonwealth from the outset.           See id. at 1113.

Rather, the prosecution may shift to the defendant the burden of production,

in other words, the burden of going forward with sufficient evidence to justify

a reasonable doubt on that issue.         See id. at 1114.     Accordingly, we

concluded, before the prosecution must disprove the defendant was


                                      - 24 -
J. S17036/20

authorized to possess narcotics, the defendant must establish some credible

evidence of such authorization.6

        Accordingly, here, appellant was required to come forward with some

proof he was licensed to manufacture, possess, or deliver FUB-AMB before the

Commonwealth was required to disprove his authorization to possess the

drug.      Because    appellant     did   not   present   any   such   evidence,   the

Commonwealth was not required to present evidence to disprove that element

of the offense. Sojourner, 408 A.2d at 1113-1114. Appellant’s seventh issue

does not merit relief.

        In his eighth issue, appellant asks, “[w]as the verdict against the

sufficiency/weight of the evidence as to counts 7, 9, 11, and 13?” (Appellant’s

brief at 32.) In his Rule 1925(b) statement, he phrased the same issue thusly,

“[w]as    it   a   violation   of   [appellant’s]   5th/6th/14th   Amendment       and

Pennsylvania’s equivalent [c]onstitutional [r]ights for [appellant] to be found

[g]uilty of counts 7, 9, 11, and 13, without the Commonwealth proving all the

elements of the crime beyond a reasonable doubt[?]” (Statement of errors

complained of on appeal, 10/7/19 at (unnumbered) 2.)

        Prior to assessing the merits of appellant’s sufficiency claim, we must

determine if it is properly before us. We are constrained to conclude appellant


6 We stated, “the [Controlled Substance, Drug, Device and Cosmetic Act]
would be virtually unenforceable if the Commonwealth were obliged to
disprove, in every case, every potential type of authorization to possess
controlled substances which the [Act] recognizes.” Sojourner, 408 A.2d at
1113.


                                          - 25 -
J. S17036/20

waived his eighth claim, because his Rule 1925(b) statement did not

sufficiently identify the claim he intended to raise on appeal.

      It is well established any issue not raised in a Rule 1925(b) statement

will be deemed waived for appellate review.       See Lord, 719 A.2d at 309.

Further, an appellant’s concise statement must identify the errors with

sufficient specificity for the trial court to identify and address the issues the

appellant wishes to raise on appeal. See Pa.R.A.P. 1925(b)(4)(ii) (requiring

Rule 1925(b) statement to “concisely identify each ruling or error that the

appellant intends to challenge with sufficient detail to identify all pertinent

issues for the judge”). A Rule 1925(b) concise statement that is too vague

can result in waiver of issues on appeal. See Commonwealth v. Dowling,

778 A.2d 683, 686-687 (Pa.Super. 2001) (“a concise statement which is too

vague to allow the court to identify the issues raised on appeal is the functional

equivalent of no concise statement at all”).

            If [a]ppellant wants to preserve a claim that the
            evidence was insufficient, then the [Rule] 1925(b)
            statement needs to specify the element or elements
            upon which the evidence was insufficient. This [c]ourt
            can then analyze the element or elements on appeal.
            [Where a] 1925(b) statement [] does not specify the
            allegedly unproven elements[,] . . . the sufficiency
            issue is waived [on appeal].

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa.Super. 2015) (citation

omitted).

      In this case, as noted above, appellant’s Rule 1925(b) statement simply

declared the Commonwealth failed to prove the elements of counts 7, 9, 11,


                                     - 26 -
J. S17036/20

and 13.   There was no way for the trial court to discern from this vague

statement what claim appellant was advancing. Because of this, the trial court

did not address this issue in its opinion.        Therefore, we must conclude

appellant waived his eighth issue on appeal.           See Commonwealth v.

Williams, 959 A.2d 1252, 1257-1258 (Pa.Super. 2008).

      In his ninth issue, appellant contends the trial erred in charging the jury

that the synthetic cannabinoid FUB-AMB was a controlled substance in

Pennsylvania. (See [a]ppellant’s brief at 40-42.) However, appellant waived

this claim.

      The standard governing our review of a challenge to jury instructions is

as follows:

              When reviewing a challenge to part of a jury
              instruction, we must review the jury charge as a whole
              to determine if it is fair and complete. A trial court
              has wide discretion in phrasing its jury instructions,
              and can choose its own words as long as the law is
              clearly, adequately, and accurately presented to the
              jury for its consideration. The trial court commits an
              abuse of discretion only when there is an inaccurate
              statement of the law.

Commonwealth v. Jones, 954 A.2d 1194, 1198 (Pa.Super. 2008), appeal

denied, 962 A.2d 1196 (Pa. 2008) (citation omitted).

      This court has stated:

              In order to preserve a claim that a jury instruction was
              erroneously given, the [a]ppellant must have objected
              to the charge at trial. See Commonwealth v.
              Spotz, [624] Pa. [4], 84 A.3d 294, 318 n. 18 (2014)
              (citations omitted); Pa.R.A.P. 302(b) (“A general
              exception to the charge to the jury will not preserve


                                       - 27 -
J. S17036/20


           an issue for appeal. Specific exception shall be taken
           to the language or omission complained of.”);
           Pa.R.Crim.P. 647(B) (“No portions of the charge nor
           omissions from the charge may be assigned as error,
           unless specific objections are made thereto before the
           jury retires to deliberate.”). As our [s]upreme [c]ourt
           has explained:

                 The pertinent rules, therefore, require a
                 specific objection to the charge or an
                 exception to the trial court’s ruling on a
                 proposed point to preserve an issue
                 involving a jury instruction.     Although
                 obligating counsel to take this additional
                 step where a specific point for charge has
                 been       rejected      may        appear
                 counterintuitive,   as    the    requested
                 instruction can be viewed as alerting the
                 trial court to a defendant’s substantive
                 legal position, it serves the salutary
                 purpose of affording the court an
                 opportunity to avoid or remediate
                 potential error, thereby eliminating the
                 need for appellate review of an otherwise
                 correctable issue.

           Commonwealth v. Pressley, 584 Pa. 624, 887 A.2d
220, 224 (2005) (footnotes and citations omitted);
           see Commonwealth v. Garang, 9 A.3d 237, 244-
           245     (Pa.Super.2010)      (citations  omitted);
           Commonwealth v. Moury, 992 A.2d 162, 178
           (Pa.Super.2010) (citations omitted).

Commonwealth v. Parker, 104 A.3d 17, 29 (Pa.Super. 2014), appeal

denied, 117 A.3d 296 (Pa. 2015).

     In Parker, trial counsel objected to the court’s charge on flight at the

charging conference. Id. However, counsel did not object to the charge when

given and, when asked, did not offer any changes or note an objection to the




                                   - 28 -
J. S17036/20

charge. Id.    We held, because of this, the appellant waived the issue on

appeal. Id.

      Here, as in Parker, appellant made a general objection to the charge at

the charge conference. (Notes of testimony, 6/12/19 at 353.) However, he

did not make a specific objection to the charge as given and did not request

any changes or additions.        (Id. at 409.)    As appellant responded in the

negative when asked if any additions or corrections to the jury charge needed

to be made, he has waived his ninth claim. Parker, 104 A.3d at 29.

      In his tenth and final claim, appellant challenges the legality of his

sentence.     Specifically, he contends his sentence for PWID should have

merged with his sentence for manufacturing a controlled substance.

(Appellant’s brief at 43-48.)

      “Whether [a]ppellant’s convictions merge for sentencing is a question

implicating the legality of [a]ppellant’s sentence.”          Commonwealth v.

Baldwin, 985 A.2d 830, 833 (Pa. 2009). We have stated:

              The issue of whether a sentence is illegal is a question
              of law; therefore, our task is to determine whether the
              trial court erred as a matter of law and, in doing so,
              our scope of review is plenary. Additionally, the trial
              court’s application of a statute is a question of law that
              compels plenary review to determine whether the
              court committed an error of law.

Commonwealth v. Williams, 871 A.2d 254, 262 (Pa.Super. 2005) (citations

and quotation marks omitted).

      The trial court aptly addressed this issue as follows:



                                       - 29 -
J. S17036/20


          Appellant claims that this court violated his
          constitutional rights by failing to merge counts seven
          and nine and counts eight and ten. Appellant was
          charged at counts seven and eight with manufacture
          of a controlled substance and at counts nine and ten
          with possession of a controlled substance with the
          intent to deliver. The separate charges were based
          on the separate locations at which the offenses
          occurred. Based on [a]ppellant’s alleged errors, he
          does not contend that the court should have merged
          the counts regarding separate locations, but instead
          he alleges that the court erred in failing to merge the
          manufacturing and possession with intent to deliver
          offenses.

          Section 9765 of the Sentencing Code provides the
          following:

                § 9765. Merger of sentences

                No crimes shall merge for sentencing
                purposes unless the crimes arise from a
                single criminal act and all of the statutory
                elements of one offense are included in
                the statutory elements of the other
                offense.     Where crimes merge for
                sentencing purposes, the court may
                sentence the defendant only on the higher
                graded offense.

          42 Pa.C.S.A. § 9765. The statute “prohibits merger
          unless two distinct facts are present: 1) the crimes
          arise from a single criminal act; and 2) all of the
          statutory elements of one of the offenses are included
          in   the    statutory   elements    of   the    other.”
          Commonwealth v. Tanner, 61 A.3d 1043, 1046
          (Pa.Super. 2013) [citation omitted]. Moreover, The
          Controlled Substances Act provides a definition of
          “Manufacturing” to mean:

                the production, preparation, propagation,
                compounding, conversion or processing of
                a controlled substance, other drug or
                device or the packaging or repackaging of


                                  - 30 -
J. S17036/20


                such substance or article, or the labeling
                or relabeling of the commercial container
                of such substance or article, but does not
                include the activities of a practitioner who,
                as an incident to his administration or
                dispensing such substance or article in the
                course of his professional practice,
                prepares, compounds, packages or labels
                such substance or article.          The term
                “manufacturer” means a person who
                manufactures a controlled substance,
                other drug or device.

          35 P.S. § 780-102. Likewise, the term ‘[d]elivery’ is
          defined as “the actual, constructive, or attempted
          transfer from one person to another of a controlled
          substance, other drug, device or cosmetic whether or
          not there is an agency relationship.” 35 P.S. § 780-
          102.

          The [s]uperior [c]ourt addressed an issue analogous
          to that in this matter in Commonwealth v. Everett,
          434 A.2d 785 (Pa.Super. 1981), in which the
          defendant had been charged with possession of a
          controlled substance, possession with intent to deliver
          and manufacture of a controlled substance. Id. at
          788. The [c]ourt held that the count of possession
          with intent to deliver did not merge with the count of
          manufacture of a controlled substance where “the
          charge of manufacturing was not dependent solely
          upon possession of a large quantity of marijuana,” but
          was coupled with other facts, including the seizure of
          “other paraphernalia associated with the manufacture
          of marijuana as well as a number of marijuana
          plants.” Id.

          We find the same analysis applies to the instant
          matter. The jury found [a]ppellant guilty of both the
          manufacture of a controlled substance and the
          possession of a controlled substance with the intent to
          deliver upon sufficient evidence presented by the
          Commonwealth. The amount of synthetic cannabinoid
          seized was not the sole support for the manufacturing
          charge, but the materials such as the blue tarps, the


                                   - 31 -
J. S17036/20


            evidence of damiana leaf and the powder used in
            processing all provide support for the manufacturing
            charge that is separate from the elements for the
            possession with intent to deliver charges. Therefore,
            we find that [a]ppellant’s alleged errors lack merit.

Trial court opinion, 11/15/19 at 17-19. We have thoroughly reviewed the

record and find the trial court did not err in its analysis of this issue.

Appellant’s tenth and final claim does not merit relief.

      For the reasons discussed above, we find appellant’s issues are either

waived or do not merit relief.      Accordingly, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/14/2020




                                     - 32 -